Citation Nr: 9919045	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  97-17 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for chronic fatigue 
syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to April 
1994.  

This matter comes before the Board of Veterans' Appeals (the 
Board) from a June 1995 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO denied service connection for PTSD and 
depression, as well as for fatigue.


FINDINGS OF FACT

1.  A single diagnosis of depression was made during service.

2.  The service medical records do not establish chronicity 
of depression during service, and the post service medical 
records, which were entirely negative for a diagnosis of 
depression, do not establish continuity of a clinical 
diagnosis of depression.

3.  It is not shown by the evidence including service 
personnel records that the veteran engaged in combat while 
serving on active duty.

4.  The record contains a diagnosis of PTSD based upon non-
service related stressors.  The record is otherwise negative 
for a diagnosis of PTSD and the stressors that the veteran 
reported to have experienced during his service have not been 
corroborated by service records or any other credible 
supportive evidence and did not provide the basis for the 
sole diagnosis of PTSD which is of record.

5.  No competent medical evidence of chronic fatigue syndrome 
or a disability primarily manifested by chronic fatigue has 
been presented.

6.  The evidence does not show that as a result of service 
during the Persian Gulf War, the veteran has an undiagnosed 
illness, manifested by fatigue, which has been debilitating 
in nature and productive of cognitive impairment (such as 
inability to concentrate, forgetfulness, confusion), or a 
combination of other signs and symptoms which wax and wane 
but result in periods of incapacitation of at least one but 
less than two weeks total duration per year, or symptoms 
controlled by continuous medication.


CONCLUSIONS OF LAW

1.  A psychiatric disorder including depression, but other 
than PTSD was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§  1110, 1131 (West 1991 & Supp. 
1997); 38 C.F.R. §§ 3.303, 3.304(f) (1998).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1997); 38 C.F.R. 
§§ 3.303, 3.304(f) (1998).

3.  The claim of entitlement to service connection for 
chronic fatigue syndrome is not well grounded.  38 U.S.C.A. § 
5107 (West 1991).

4.  An undiagnosed illness, manifested by fatigue, is not 
shown to have been incurred during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, nor is it shown to a compensable level after service 
discharge.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 
C.F.R. §§ 3.317, 4.88, Diagnostic Code 6354 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a psychiatric 
disorder to include PTSD and depression, and for chronic 
fatigue syndrome.  The factual background pertaining to all 
of the claims presented will be presented only once; however, 
in the interest of clarity, the Board will separately discuss 
the issues presented in this appeal.

The Board notes that the service medical records are 
incomplete in this case, despite several attempts which have 
been made to search for these records.  The Board is 
cognizant of the heightened standard of review in cases, such 
as this in which the veteran's service medical records are 
incomplete through no fault of his own.  See O'Hare v. 
Derwinski, 1 Vet. App 365, 367 (1991).  In cases such as 
this, VA has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit-of-the- 
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  
However, case law does not establish a heightened "benefit of 
the doubt," only a heightened duty of the Board to consider 
the applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case 
law does not lower the legal standard for proving a claim for 
service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran.  Russo v. 
Brown, 9 Vet. App. 46 (1996).

Pertinent Law and Regulations - Service Connection

The threshold question in every case is whether each claim 
presented is well-grounded under 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is a plausible claim which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation; the claim must be accompanied by 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The statutory duty 
to assist the appellant in the development of his claim does 
not arise unless and until a well-grounded claim is 
presented.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In general, the applicable law and regulations state that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§  1110, 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1998).  Service connection may be shown 
directly or, for certain "chronic diseases" such as 
psychoses, is presumed, if the disease is manifested to a 
degree of 10 percent or more within one year after the date 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  Service connection 
will also be established for disability which is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (1998).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings.  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1998).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Factual Background

A review of the veteran's service personnel records reveals 
that he was awarded several medals and commendations, but 
that he did not receive any awards or decorations indicative 
of combat status.

The service medical records showed that in February 1994 the 
veteran received emergent care as a result of cocaine and 
heroin use.  The medical history revealed a two year history 
of cocaine and heroin use and numerous emergency room visits 
due to such use.  Upon separation examination conducted in 
March 1994, psychiatric evaluation was normal.  Subjectively, 
the veteran noted problems with depression or excessive 
worry, which was explained by the examiner as situational.  

The veteran filed his original claims of entitlement to 
service connection for PTSD and fatigue in September 1994.  
In November 1994, the RO requested from the veteran details 
regarding stressors which he experienced in conjunction with 
the claim of entitlement to service connection for PTSD.  The 
veteran did not respond to that request for information

In December 1994, the RO received VA medical records dated in 
1994.  The records included a hospitalization report which 
showed that the veteran was hospitalized at a VA medical 
center for treatment of cocaine use from March 22, 1994 until 
April 18, 1994, the date of his discharge from service.  He 
complained of chronic insomnia, early awakening and depressed 
mood.  Mental status examination revealed no psychotic 
symptoms.  At the time of discharge, the veteran's mood was 
described as improved and he was considered stable mentally 
and psychiatrically.  Diagnoses of cocaine dependence, major 
depression, and PTSD were made.  Stressors identified as 
unemployment and financial problems were noted.  Follow up 
notes dated from April 1994 to June 1994 revealed that the 
veteran was to participate in group aftercare, but that his 
case was closed due to nonparticipation, having attended only 
one session during that time.

In March 1995, the RO requested all available service medical 
records.  However, the RO received only service personnel 
records from the United States Navy Bureau of Naval 
Personnel.  

In April 1995, the veteran submitted evidence consisting of 
letters written by him to his family while in service.

A VA general medical examination was conducted in May 1995, 
at which time diagnoses which included fatigue of unknown 
etiology claimed by the veteran, and a history of drug and 
alcohol abuse, were made.

A VA PTSD examination was also conducted in May 1995.  The 
medical history reflected that the veteran served on a duty 
as a Boatswain and that he experienced problems with alcohol 
and drugs during service.  It was reported that the veteran 
was treated in January 1991 for alcohol and cocaine use and 
was treated again in March 1993.  Mental status evaluation 
revealed that the veteran's mood was mildly depressed but 
that there was no evidence of psychosis, delusions, 
hallucinations, or organicity.  The examiner commented that 
he did not see PTSD or very much depression at the time of 
the examination.  A diagnosis of substance abuse, IV cocaine 
and alcohol, predominantly beer, was made.  

By rating action of June 1995, the RO denied entitlement to 
service connection for PTSD and depression as well as for 
fatigue.

The veteran presented testimony at a hearing held at the RO 
in December 1996.  The veteran testified that while serving 
as a Boatswain's Mate on the USS Ranger he witnessed five 
plane crashes in three days.  He stated that there was one 
death as a result of these crashes but that he did not 
witness the crash.  The veteran mentioned that the crash 
occurred in 1991 and that it happened approximately 10 miles 
from his ship.  He stated that he was involved in the search 
for wreckage and that the search lasted three days.  He 
indicated that he was traumatized viewing evidence of the 
wreckage and by yelling and ordering which he was subject to 
by his fellow servicemen.  He testified that a diagnosis of 
PTSD was made in service and that he was hospitalized for 28 
days prior to his discharge from service.  The veteran also 
testified that he first noticed his fatigue in the military.  

The claims of entitlement to service connection for PTSD with 
depression and chronic fatigue were denied by a RO hearing 
officer in December 1996.

In March 1997, the RO received VA medical records dated from 
January 1996 to February 1997.  A September 1996 medical 
record showed that the veteran had been on Interferon for 
treatment of chronic hepatitis for 6 months and that he had 
experienced side effects which included worsening depression, 
fatigue and weight loss.  A record dated in November 1996 
showed that the had been on Interferon for treatment of 
chronic Hepatitis and that he complained of depression and 
continued side effects throughout the course of treatment.  
Records dated in February 1997 showed that the veteran was 
admitted for treatment following a relapse of cocaine use.  
The impressions included cocaine dependence, alcohol 
dependence and chronic Hepatitis C virus.

In a December 1998 Supplemental Statement of the Case/rating 
action, the RO denied the claims of entitlement to service 
connection for PTSD with depression and chronic fatigue.

The veteran presented testimony at a hearing held before a 
member of the Board in February 1999.  The veteran testified 
that he served in the United States Navy as a damage control 
specialist.  He stated that his PTSD was caused by the act of 
going to war, the use of chemical weapons and by a plane 
crash in which a pilot died occurring in approximately 
January 1991, following which he was part of a team which 
searched for wreckage for three days.  The veteran indicated 
that he did not recover the body, but did recover a helmet 
and parachute.  He testified that before this incident he had 
been an excellent soldier but that after the incident, he 
became a heavy drinker, and experienced nervousness and 
sleeplessness.  The veteran stated that a diagnosis of PTSD 
had been made and that he was undergoing VA treatment for 
depression and problems sleeping.  The veteran also testified 
that he began experiencing chronic fatigue in service and 
that he still felt fatigued all the time.

I.  Entitlement to service connection for a psychiatric 
disorder to include PTSD and depression

Entitlement to Service Connection for a Psychiatric Condition 
other than PTSD

Inasmuch as a diagnosis of depression was made during the 
veteran's hospitalization from March to April 1994, which 
occurred just prior to his discharge from service, the Board 
concludes that the claim is well grounded.  The evidence 
dated both post-service and in-service was negative for a 
diagnosis of any psychiatric disorder other than depression 
and PTSD.

The critical question is whether the diagnosis of depression 
made during service in 1994 is indicative and representative 
of a chronic disability.  VA regulations stipulate that for 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings.  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Board notes that although the service medical records are 
incomplete, the only evidence of treatment, findings or of a 
diagnosis of depression was the diagnosis of depression which 
was made during the veteran's hospitalization in March and 
April 1994 for treatment of cocaine use.  A review of the 
post service medical records does reveal complaints of 
depression associated with the veteran taking Interferon for 
treatment of Hepatitis.  However, the post-service medical 
evidence, which includes a 1995 VA examination report, does 
not include a diagnosis of depression.  Overall, the evidence 
of record reflects that a clinical diagnosis of depression 
has not been made since the single diagnosis of depression 
made during service in 1994.  

In light of the one isolated diagnosis of depression made 
during service, the Board finds both that the diagnosis of 
chronicity may be legitimately questioned and that the 
condition is not shown to be chronic based upon the service 
medical records alone.  A review of the post service evidence 
has been made in order to determine whether there has been 
evidence presented which shows continuity of the claimed 
depression since service.  However, as indicated above, the 
post-service evidence is entirely negative for a diagnosis of 
depression.  Moreover, the symptoms of depression which were 
noted in the post service medical records were described as 
side effects resulting from taking the medication Interferon 
for treatment of non-service connected hepatitis.  
Accordingly, although the benefit of the doubt has been 
afforded to the veteran, the preponderance of the evidence is 
against the claim and entitlement to service connection for 
depression is denied.

Entitlement to Service Connection for PTSD

Pertinent Law and Regulations Specific to Claims of 
Entitlement to Service Connection for PTSD

Under pertinent law and VA regulations, service connection 
may be granted if the evidence establishes that PTSD was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304(f) (1998).  Notwithstanding the 
lack of a diagnosis of PTSD during service, however, service 
connection may be granted if all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 1991); 38 
C.F.R. § 3.303(d) (1996); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. §  4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of 38 C.F.R. §  3.1(y) 
of this part and the claimed stressor is related to that 
prisoner-of-war experience, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(1998).

The Court in Moreau v. Brown, 9 Vet. App. 389 (1996) had 
occasion to discuss the matter of noncombat stressors with 
respect to service connection for PTSD.  In that case, the 
appellant applied for service connection for PTSD, which was 
not granted because his alleged stressors could not be 
verified.  The Board determined that the appellant had not 
been in combat and that he had not been shown to have been 
exposed to an event during service that was outside the range 
of usual human experience that would be markedly distressing 
to almost everyone.  The Court affirmed the Board's decision.  
The Court noted that, in order for service connection to be 
awarded for PTSD, three elements must be present: (1) a 
current medical diagnosis of PTSD; (2) medical evidence of a 
causal nexus between current symptomatology and the claimed 
in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor actually occurred.  Id. 
at 396.  The Court noted that the requirements in 38 C.F.R. § 
3.304(f) "indicate that something more than medical nexus 
evidence is required to fulfill the requirement for 'credible 
supporting evidence'." [Id. at 397]  If the veteran was not 
engaged in combat with the enemy, the RO must determine 
whether his testimony as to the claimed stressor is 
corroborated sufficiently by service records to establish the 
occurrence of the claimed stressful events.  Next, it must be 
determined whether the claimed stressful event is a 
sufficient stressor to support a PTSD diagnosis, and whether 
the veteran's current PTSD is related to the claimed in-
service stressful episode.

In a recent case, Cohen v. Brown, 10 Vet. App. 128 (1997), 
the Court determined that due to the revised diagnostic 
criteria in the Diagnostic and Statistical Manual of Mental 
Disorders, fourth edition (DSM-IV), the "criteria now require 
exposure to a traumatic event and a response involving 
intense fear, helplessness, or horror."  The sufficiency of 
a stressor is, accordingly, now a clinical determination for 
the examining mental health professional.

Analysis

The evidence includes a diagnosis of PTSD made in 1994 during 
service.  Accordingly, the Board finds the veteran's claim of 
entitlement to service connection for PTSD well grounded.

As indicated above, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  Under the provisions of 38 C.F.R. § 3.304(f), service 
connection for PTSD requires medical evidence diagnosing the 
condition, credible supporting evidence that the claimed 
inservice stressors or stressor actually occurred, and a 
link, established by medical evidence, between the current 
symptomatology and the claimed inservice stressor.  Moreau v. 
Brown, 9 Vet. App. 389, 394 (1996) and 38 C.F.R. § 3.304(f).

The record before the Board demonstrates that a diagnosis of  
PTSD was made during the course of a hospitalization 
occurring from March until April 1994, during which time the 
veteran was treated for cocaine use.  The date of the 
veteran's discharge from that hospitalization was also the 
date of veteran's discharge from service.  The evidence does 
not reflect that at the time that the diagnosis of PTSD was 
made, the veteran provided any information regarding 
stressors or stressful incidents to which he was exposed 
during service.  It appears that this diagnosis was based 
upon stressors identified as unemployment and financial 
problems.

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set 
forth the analytical framework for establishing a veteran's 
exposure to a recognizable stressor during service, a 
critical element of the determination of whether a veteran 
has PTSD.  The Court in Zarycki noted that, under 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304, and the applicable VA Manual 
21-1 provisions, the evidence necessary to establish the 
incurrence of a recognizable stressor during service to 
support a claim of entitlement to service connection for PTSD 
will vary depending on whether or not the veteran "engaged 
in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 
60 (1993).  Whether or not the veteran "engaged in combat 
with the enemy" must initially be determined and if the 
determination with respect to this step is affirmative, then 
(and only then), a second step requires that the veteran's 
lay testimony regarding the claimed stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development for corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," e.g., credible, and "consistent with 
the circumstances, conditions, or hardships of such 
service."  Zarycki, 6 Vet. App. at 98.

The Board finds that the evidence does not show that the 
veteran "engaged in combat with the enemy."  Although the 
veteran did serve on active duty during a period of war, he 
does not have any of the military awards indicative of combat 
nor has the veteran himself alleged participation in combat 
nor has he identified a combat-related stressor.  
Accordingly, the veteran is not a combat veteran.  As a 
result, the United States Court of Appeals for the Federal 
Circuit three-step sequential analysis noted in Collette v. 
Brown, 82 F.3d 389, 392-3 (Fed. Cir. 1996) (where a "combat 
veteran" seeks benefits under the 38 C.F.R. § 3.304(f) 
method of proof) is not for application in this case.

Since the record does not contain recognized military 
citations or other supportive evidence that the veteran 
"engaged in combat with the enemy," the Court has held in 
Zarycki that the record must contain records which 
corroborate the veteran's testimony as to the occurrence of a 
claimed stressor or stressors.  Id. (emphasis added).  
Accordingly, the next question to be addressed is whether the 
record contains evidence which corroborates the veteran's 
accounts as to the alleged stressful events he claims to have 
experienced during service.  See Doran v. Brown, 6 Vet. App. 
283, 289 (1994).  As stated in Doran, if the claimed stressor 
is not combat-related, the veteran's lay testimony regarding 
inservice stressors is insufficient to establish the 
occurrence of the stressor and must be corroborated by 
credible supporting evidence.  Id.  There is nothing in the 
statute or the regulations which provides that corroboration 
must, and can only, be found in the service records.  Moreau 
v. Brown, 9 Vet. App. 389 (1996).  However, as the case of 
Zarycki makes clear, the veteran's testimony, by itself, will 
not be enough to establish the alleged stressor.  Zarycki, 6 
Vet. App. at 98.

Based on a review of the veteran's statements and testimony, 
the veteran has alleged stressors consisting of: the conduct 
of war itself, the use or possible use of chemical weapons, 
and the crash of a plane in early 1991 following which the 
veteran was involved in a search for wreckage.  Initially, 
the Board notes that the veteran has not provided concrete or 
consistent information regarding these alleged stressors, 
particularly with respect to the plane crash.  Significantly, 
the veteran has provided no corroborating evidence, such as 
service personnel records, or even lay statements which 
support his assertion or which document the occurrence of the 
alleged plane crash and subsequent search for wreckage.  In 
fact, the incident was not even mentioned the course of the 
VA PTSD examination conducted in May 1995, nor were any other 
service-related stressors reported at that time. 

The Board has taken into consideration the Court's 
determination in Cohen v. Brown, 10 Vet. App. 129 (1997).  
However, in the current case before the Board, it has been 
determined that the veteran has no confirmed stressor related 
to his active service.  In Cohen, the Board had conceded that 
a stressor existed.  In that case, the stressor was exposure 
to mortar and rocket attack while serving in the Vietnam War. 
Id. at 147-8.  The stressor in Cohen had been confirmed by 
the appellant's comrade.  Id.  In the current case before the 
Board, no stressor has been verified.  Therefore, to remand 
this case to the RO for an additional evaluation to determine 
if there is a nexus between the veteran's previously 
diagnosed PTSD and the unconfirmed stressor is unwarranted.  
In Cohen, the Court stated that an opinion by a mental health 
professional, based on a post-service examination of the 
veteran, cannot be used to establish the occurrence of a 
stressor.  Id. at 145.  To have a noncombat veteran evaluated 
in a case where his statements regarding stressors are 
unconfirmed and arguably not even credible would serve no 
purpose.  In summary, there is no credible supporting 
evidence from any source showing his claimed inservice 
stressor.

In Cohen, although the Board had rejected the diagnosis of 
PTSD, it did not make any specific findings as to whether the 
medical reports indicated a link between the current symptoms 
and the stressful events in service.  Id. at 150.  In the 
current case, the Board finds that the diagnosis of PTSD was 
related to stressors which occurred outside the veteran's 
active service.  It is also noted that when the veteran was 
requested by the RO in November 1994 to provide details 
pertaining to the claimed stressors to allow for verification 
of the veteran's alleged stressor through the Center for 
Research of Unit Records, the veteran failed to respond.  
Moreover, aside from that isolated diagnosis of PTSD, both 
the service medical records and post-service medical records 
were entirely negative for a diagnosis of PTSD.  In fact upon 
VA PTSD examination conducted in May 1995, the examiner 
indicated that he did not see PTSD.

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD.  Although the veteran is 
entitled to the benefit of the doubt when the evidence 
supporting a grant of his claim and the evidence supporting a 
denial of his claim are in approximate balance, the benefit 
of the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 58 (1990).  As stated by the 
Court, where the "preponderance of the evidence" is against 
the claim, the appellant loses and the benefit of the doubt 
rule has no application.  Id. at 56.  "A properly supported 
and reasoned conclusion that a fair preponderance of the 
evidence is against the claim necessarily precludes the 
possibility of the evidence also being in approximate 
balance."  Id. at 58.  In this case, for the reasons cited 
above, the preponderance of the evidence is against the claim 
of entitlement to service connection for PTSD and the claim 
must therefore be denied.


II.  Entitlement to service connection for chronic fatigue 
syndrome

Analysis

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

In this case, the veteran has not presented evidence of any 
of the elements which are required for the presentation of a 
well grounded claim.  There is no clinical evidence or 
diagnosis of chronic fatigue syndrome or of a disability 
primarily manifested by chronic fatigue currently of record.  
The evidence merely revealed the veteran's subjective 
complaints of fatigue.  As noted above, one element of a 
well-grounded claim is a presently-existing disability 
stemming from the disease or injury alleged to have begun in 
or been aggravated by service.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Absent evidence of a current disability, the 
claim is not well grounded.  In this case, no competent 
medical evidence of chronic fatigue syndrome or of a 
disability primarily manifested by chronic fatigue currently 
of record has been presented and accordingly the claim is not 
well grounded and must be denied.  See Chelte v. Brown, 10 
Vet. App. 268 (1997). 

Moreover, the service medical records were entirely negative 
for complaints, treatment, findings, or a diagnosis of 
chronic fatigue syndrome or for a disability primarily 
manifested by chronic fatigue.  In fact, the only time 
symptoms of fatigue are mentioned by the evidence of record 
was in post service VA medical records dated in 1996, at 
which time symptoms of fatigue were noted as a side effects 
of the medication Interferon which the veteran was taking for 
treatment of non-service connected Hepatatis C.  Accordingly, 
the claim for service connection for chronic fatigue 
syndrome, it is not well grounded and must be denied. 

Although not specifically contended by the veteran, in light 
of his subjective complaints of fatigue unaccompanied by a 
diagnosis of chronic fatigue syndrome, the Board has also 
considered whether such complaints may be indicative of an 
undiagnosed illness attributable to Persian Gulf service.  VA 
regulations provide that service connection may be 
established for chronic disability resulting from active 
service in the Persian Gulf.  Under this provision of the 
law, compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms, provided that 
such disability: became manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2001; and by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  38 C.F.R. § 
3.317(a)(1) (1998).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2) (1998).

Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic. The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(3) 
(1998).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b) 
(1998).

However, compensation shall not be paid under this section: 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 
3.317(c) (1998).

The veteran's DD-214 indicates that he served on active duty 
during Operation Desert Shield/Desert Storm and the receipt 
of a Southwest Asia service medal indicates that he served in 
Southwest Asia.

However, the veteran's currently claimed chronic fatigue 
disability has not been shown to have developed to a degree 
of 10 percent, as required by 38 C.F.R. § 3.317(a)(1)(i).  
The veteran's complaints have for the most part centered on 
fatigue alone, as evidenced by the diagnosis of fatigue of 
unknown etiology claimed by the veteran, made upon VA 
examination conducted in 1995 and as shown in VA medical 
records dated in 1996.  Accordingly, the Board shall review 
the diagnostic code that pertains to Chronic Fatigue Syndrome 
in determining whether the level of disability of 10 percent 
or higher has been met.  

Diagnostic Code 6354 provides for Chronic Fatigue Syndrome 
(CFS). 38 C.F.R. § 4.88(b) (1998).  Under that code, a 10 
percent rating is warranted for debilitating fatigue, 
cognitive impairments (such as inability to concentrate, 
forgetfulness, or confusion), or a combination of other signs 
and symptoms which wax and wane but result in periods of 
incapacitation of at least one but less than two weeks total 
duration per year, or symptoms controlled by continuous 
medication.  A 20 percent rating is warranted for 
debilitating fatigue, cognitive impairments (such as 
inability to concentrate, forgetfulness, or confusion), or a 
combination of other signs and symptoms which are nearly 
constant and restrict routine daily activities by less than 
25 percent of the pre-illness level, or which wax and wane, 
resulting in periods of incapacitation of at least two but 
less than four weeks total duration per year.  For the 
purpose of evaluating this disability, the condition will be 
considered  incapacitating only while it requires bed rest 
and treatment by a physician.  A review of the available 
records does not show that the veteran meets the criteria for 
a 10 percent evaluation under Diagnostic Code 6345 or that he 
has been incapacitated, as defined in the note following 
Diagnostic Code 6354 by his chronic fatigue or that he has 
been prescribed medication specifically for chronic fatigue.

In light of the evidence of record, service connection for 
chronic fatigue based on Persian Gulf service must be denied 
as the evidence does not show that he exhibits objective 
indications of chronic disability resulting from an illness 
manifested by fatigue as a result of active service during 
the Persian Gulf War. 

Additional Matters

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In this case, the Board has 
concluded that the veteran did not submit a well grounded 
claim for entitlement to service connection for chronic 
fatigue.  The RO has already addressed whether this claim was 
well grounded, and had determined that it was not.  Further, 
because the claim is not well grounded, the VA is under no 
duty to further assist the veteran in developing facts 
pertinent to those claims.  38 U.S.C.A. § 5107(a).  VA's 
obligation to assist depends upon the particular facts of the 
case and the extent to which VA has advised the appellant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  The 
Court has held that the obligation exists only in the limited 
circumstances where the appellant has referenced other known 
and existing evidence.  Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  In this case, the VA is not on notice of any known 
and existing evidence which would make the service connection 
claim plausible, and thereby, well-grounded.  The Board's 
decision serves to inform the veteran of the kind of evidence 
which would be necessary to make his claim well grounded.


ORDER

Entitlement to service connection for a psychiatric disorder 
other than PTSD is denied.  

The claim of entitlement to service connection for PTSD is 
denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for chronic fatigue syndrome is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

